ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_03_EN.txt. 114

SEPARATE OPINION OF JUDGE RUDA

I have voted in favour of the operative part of the Advisory Opinion.
However, I would like to explain how, although I reach somewhat similar
conclusions to those of the Court, I do so by way of a different reason-
ing.

The first question submitted to the Court by the request for advisory
opinion is framed by reference to the negotiation and notice provisions of
Section 37 of the 1951 Agreement between the WHO and Egypt, and
relates to the eventuality of a transfer from Egypt of the WHO Regional
Office for the Eastern Mediterranean. Now, this Section 37 begins with the
words “The present Agreement may be revised”, refers in the second
sentence to “the modifications to be made in its provisions” and ends with
the phrase “the present Agreement may be denounced by either party
giving two years’ notice”. Therefore, in order to ascertain whether the
negotiation and notice provisions of Section 37 are applicable to the
eventuality just mentioned, we have to find out whether there is any
stipulation in the Agreement determining the site of the Regional Office, or
laying down the requirements for its eventual removal, that could be the
object of negotiations and, subsequently, lead to modification or revision,
or to denunciation in case of failure, as provided for in the Section. It seems
to me a logical premise that you cannot “revise” a treaty on a point that is
not in it, except perhaps by way of adding a new clause or a new subject,
which is not the case here.

Let us begin with the preamble, which is always a very useful part of an
instrument for defining its general purpose. This, in the present instance,
seems to be clear, 1.e., to determine the privileges, immunities and facilities
to be granted by Egypt to the WHO, to the representatives of its Members,
and to its experts and officials, “in particular with regard to its arrange-
ments in the Eastern Mediterranean Region and... regulating other
related matters”.

The text of the Agreement confirms this general purpose. Most of the
articles are devoted to the concession of privileges, immunities and fa-
cilities, the exception being the articles dealing with what the preamble
calls “other related matters” : Article X, on the “Security of the Govern-
ment of Egypt”, and the final provisions in Articles XI and XII. But I can
find no clause in the text, including the preamble, agreeing on Alexandria
as the site of the Eastern Mediterranean Regional Office, or laying down
the requirements for a transfer from that site.

It is true that there are several allusions to the Office in the 1951
Agreement. In the definitions given in Article I, “the Regional Office in

45
115 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

Alexandria” is mentioned by name as one of the “principal” or “subsidiary
offices”. Section 6 refers to “the premises of the Organization in Egypt” ;
Section 25 provides for additional diplomatic privileges and immunities
for “the Regional Director in Egypt and his Deputy” ; Section 30 contains
an undertaking to the WHO for the provision of water, electricity, etc., to
“the premises placed at its disposal” and police supervision “for the
protection of the seat of the Organization”.

I agree with the contention that the 1951 Agreement was mainly devoted
to regulating the conditions under which the Office would function in
Alexandria, and, even more, that no such agreement would have been
signed if the Office had not been located in Alexandria, but this does not
mean that Alexandria was chosen and agreed upon in the 1951 Agreement
as the site of the Regional Office.

According to my interpretation, the 1951 Agreement presupposes the
establishment of the Regional Office in Alexandria. The Office is not
created or established in this instrument, nor is the choice of site fixed
therein. This interpretation is in accordance with the facts as I see them,
which I now propose to describe.

At its Third Session, the Interim Commission of the WHO, in 1947,
decided to instruct the Executive Secretary

“to get in touch with the authorities of the Pan Arab Sanitary Orga-
nization and to submit a report on the activities and status of that
organization” (WHO, Official Records, No. 5, p. 142).

Later, in September 1947, at its Fourth Session, the Interim Commission
decided to appoint a subcommittee

“to study, in consultation with appropriate authorities, the relation-
ship to the WHO of the Sanitary Bureau at Alexandria, in the light of
Chapter XI of the WHO Constitution and the International Sanitary
Convention of 1938” (WHO, Official Records, No. 6, p. 220).

In the course of the discussions, the Interim Commission considered a
Report by the Egyptian Minister of Health on the Pan Arab Regional
Health Bureau (ibid., pp. 173-177) and the delegation of France pointed
out correctly that this Bureau “did not really exist” and that “the nego-
tiations regarding the integration of the Alexandria Epidemiological Intel-
ligence Bureau with the WHO should take place with the Egyptian
Government” (ibid, pp. 28 f.).

At the beginning of 1948, the Interim Commission decided, after con-
sidering the replies received from Governments and finding that there was
not sufficient data available, to defer the question of the determination of
the geographical regions to the Health Assembly (WHO, Official Records,
No. 7, p. 232). During its meetings, the Commission discussed a report by
the Executive Secretary, Part 38 of which, entitled “Location of Head-

46
116 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

quarters and Regional Bureaux of the WHO” mentioned a reply received
from the Government of Egypt stating that

“the competent authorities have declared that they are most anxious
to see a Regional Bureau established at Alexandria. The bureau could
deal with all questions coming within the scope of the WHO for the
entire Middle East” (ibid, p. 135).

Greece favoured “the maintenance, as heretofore, of a regional organiza-
tion of the WHO in Alexandria” (ibid).

In the supplementary Report of the Interim Commission to the First
World Assembly Dr. Stampar, Chairman of the Interim Commission, in
May 1948 recommended in a very comprehensive report, under the item
“Pre-existing Regional Organizations”, that the Regional Health Centre
for the Near and Middle East be located in Alexandria (WHO, Official
Records, No. 12, pp. 65-75).

At the First World Health Assembly, the Committee on Headquarters
and Regional Organizations appointed a working grokp, which recom-
mended that “a regional organization be established immediately . . . with
headquarters at Alexandria” (WHO, Official Records, No. 13, p. 267). A
draft resolution was submitted by Egypt, but not adopted, which, inter alia,
took into consideration

“the fact that the Egyptian Government has offered to place at the
disposal of the organization a large and suitable building, formerly
occupied by the Sanitary Maritime and Quarantine Board and pres-
ently occupied by the Regional Sanitary Bureau of Alexandria”

and recommended that the Regional Bureau be integrated with the WHO
as a regional organization (A/HQ/3, 5 July 1948). Finally, on 10 July 1948,
the Assembly, on the basis of a second report of the Committee (ibid.,
p. 80), adopted resolution WHA1.72 on the delineation of geographical
regions. This read as follows :

“The First World Health Assembly

Resolved on the delineation of the following as geographical areas :
(1) Eastern Mediterranean Area, (2) Western Pacific Area, (3) South-
East Asia Area, (4) European Area, (5) African Area, (6) American
Area.

1. Eastern Mediterranean Area, comprising the following coun-
tries: Egypt ... Cyprus...

Resolved that the Executive Board should be instructed : (1) to
establish regional organizations in accordance with the delineation of
geographical areas decided upon and as soon as the consent of the
majority of Members situated in such areas has been obtained ; (2) as
regards the Eastern Mediterranean Area, to integrate the Alexandria
Regional Bureau with WHO as soon as possible and (3) as regards
Europe ...” (WHO, Handbook of Resolutions, Vol. I, p. 315).

47
117 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

The First Session of the Eastern Mediterranean Regional Committee
was held in Cairo, in February 1949. The Director-General of WHO
presented a statement (RC/EM/7) on the “Role of the Sanitary Bureau at
Alexandria as a Regional Bureau for Epidemiological Notifications and
information under the International Sanitary Conventions” which con-
cluded that integration with the WHO should not impair the functions
carried out efficiently by the Sanitary Bureau for many years and should
facilitate the co-ordination of these functions with the WHO headquarters
and the Singapore Epidemiological Information Station.

The Agenda of the Meeting included as item 5 “Location of the
Regional Office” (RC/EM/6), as item 9 “Epidemiological Intelligence
Service” (RC/EM/7), as item 11 “Integration of the Sanitary Bureau at
Alexandria” (RC/EM/3) and as item 12 “Draft Agreement of the Host
Government of the Regional Office”. Document RC/EM/6, on the loca-
tion of the Regional Office, is a short report by the WHO Secretariat
citing Article XI (2) of the Agreement between the United Nations
and the WHO, which states that any regional office of the WHO
shall

“so far as practicable be closely associated with such regional or
branch offices as the United Nations may establish”

and pointing out the existence of FAO and ILO offices already located in
Cairo, and the intention of the United Nations to open an information
centre in that city. The report stressed the point that any action taken by
the Regional Committee on the location of the Office should be provi-
sional, “until clearance is obtained” in negotiations with the United
Nations at the meeting of the Administrative Committee on Co-ordina-
tion.

At its Second Session, the Regional Committee dealt with an item on the
location of the Regional Office. After a declaration by the Director-
General, the contents of which are not given in the minute, the delegate of
Egypt made a statement (RC/EM/9)

“to the effect that the Government of Egypt is taking steps to offer the
site and building at Alexandria to the WHO for a period of nine
years” ;

and the minute goes on:

“A motion was then made and adopted to recommend to the
Director-General and the Executive Board, subject to consultation
with the United Nations, the selection of Alexandria as the site of the
Regional Office. A resolution on this point will be prepared.”

48
118 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

At the next meeting, on the same item, the delegate of Egypt read a draft
resolution which was adopted and which I shall describe in detail, together
with other resolutions adopted at the same session of the Regional Com-
mittee. Two meetings later, item 9, “Epidemiological Intelligence Service”
and item 11, “Integration of the Sanitary Bureau at Alexandria”, were
discussed together and a draft resolution was also adopted on integration,
which I shall deal with later. It should be noted that in the course of the
debate the Director-General pointed out that provision “for taking over
the Bureau had been made” in the 1949 Budget, and that the delegate of
Egypt announced that his Government

“was pleased to transfer the functions and all related files and records
of the Alexandria Bureau to the World Health Organization”

and also that the

“transfer would be made on the date on which the Organization
notifies the Government of Egypt of the beginning of operations in
the Regional Office of the Eastern Mediterranean Region”.

The Committee then approved a motion to begin the operations of the
Regional Office in July, because, according to the Egyptian delegate and
the Director-General, such a decision “would be in accord with the draft
budget for six months”. There was discussed as a separate item, at the same
meeting, the “Draft Agreement with the Host Government”, the Director-
General stating that a draft agreement had been produced and handed to
the Egyptian Government, whose legal department was studying it. With
respect to the venue for the second session of the Committee, the delegate
of Egypt proposed Alexandria “in order that the first /sic] meeting should
be held at the Regional Bureau” ; this motion was supported by the
Director-General who said that “it was desirable to have the early meetings
at Regional Headquarters”.

The Report of the First Meeting of the Regional Committee to the Third
Session of the Executive Board (WHO, Official Records, No. 17, pp. 45 f.)
included a “Summary of resolutions and decisions” and the texts of two
resolutions and two statements by the delegate of Egypt. In the summary
of resolutions the Committee, under item No. 5, dealt with the “Location
of the Regional Office” and mentioned a resolution and a statement which
were given as appendices. Appendix 4, “Resolution on Location of the
Regional Office”, referred in its introduction to (1) the historical role of
Alexandria as a centre of epidemiological services, (2) to Article XI of the
Agreement between the United Nations and the WHO, (3) to the impor-
tance of establishing the Regional Office in the proximity of Cairo because
of the location there of several United Nations offices and (4) to

49
119 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

“the desirability of the excellent site and buildings under favourable
conditions generously offered by the Government of Egypt”,

and in conclusion resolved

“to recommend to the Director-General and the Executive Board,
subject to consultation with the United Nations, the selection of
Alexandria as the site of the Regional Office”.

Appendix 3 included a statement by the Egyptian delegate in which he
announced that

“at its meeting of 6 February 1949 the Council of Ministers has
agreed, subject to approval of the Parliament, to lease to the Worid
Health Organization, for the use of the Regional Office for the East-
ern Mediterranean Area, the site of land and the building thereon
which are at present occupied by the Quarantine Administration and
the Alexandria Health Bureau, for a period of nine years at a nominal
annual rent of P.T.10”,

an offer for which the Committee expressed its thanks.

The Report also referred, under item No. 9, to the “Integration of the
Alexandria Sanitary Bureau”, mentioning a resolution reproduced as
Appendix 2, in which the Committee, having regard to (1) the provisions of
Chapter XI of the WHO Constitution, (2) the resolution of the World
Health Assembly on the delineation of regions and (3) the services and
experience of the Sanitary Bureau at Alexandria, resolved

“to recommend to the Executive Board that in establishing the
Regional Organization and the Regional Office for the Eastern Medi-
terranean the functions of the Alexandria Sanitary Bureau be inte-
grated with those of the Regional Organization of the World Health
Organization”.

Appendix 5 reproduced a statement by the Egyptian delegate in which he
recalled that the Government of Egypt had assumed the functions and
carried on the services of the Alexandria Sanitary Bureau in accordance
with a declaration made by his Government at the International Sanitary
Conference of 1938. The statement added that :

“In consideration of the resolution on integration of the Alexandria
Sanitary Bureau with the World Health Organization, the Govern-
ment of Egypt is pleased to transfer these functions and all related
files and records to the World Health Organization.

This transfer will be made as of the date on which the World Heaith
Organization notifies the Government of Egypt of the commence-
ment of operations in the Regional Office for the Eastern Mediter-
ranean Area.”

50
120 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

This statement was received with thanks by the Committee.

The Summary of Resolutions and Decisions had other points of interest.
Under item No. 8, the Committee “requested the Director-General and
the Executive Board to establish the regional office and commence work
on 1 July 1949”, under item No. 10, the Committee “noted that the
Director-General would negotiate an agreement with the Government of
Egypt”, under item No. 12, the Committee “nominated, for consideration
of the Executive Board, Dr. Ali Tewfik Shousha Pasha, for the position of
Regional Director’, and under item No. 13, the Committee “noted the
draft budget of the Regional Office” for 1949.

The Third Session of the Executive Board of WHO adopted in March
1949, after having considered the report of the Committee, resolution
EB3.R30, which reads as follows :

“The Executive Board

(1) Conditionally approves the selection of Alexandria as the site
of the Regional Office for the Eastern Mediterranean Area, this action
being subject to consultation with the United Nations ;

(2) Requests the Director-General to thank the Government of
Egypt for its generous action in placing the site and buildings at
Alexandria at the disposal of the Organization for a period of nine
years at a nominal rate of 10 piastres a year ;

(3) Approves the establishment of the Regional Office for the
Eastern Mediterranean Area, operations to commence on or about
1 July 1949 ;

(4) Approves the resolution of the Regional Committee that ‘the
functions of the Alexandria Sanitary Bureau be integrated within
those of the Regional Organization of the World Health Organiza-
tion’ ;

(5) Authorizes the Director-General to express appreciation to the
Government of Egypt for the transfer of functions, files and records
of the Alexandria Sanitary Bureau to the Organization upon com-
mencement of operations in the Regional Office” (WHO, Handbook
of Resolutions, Vol. I, pp. 331 £.).

At the same session (ibid., p. 332) the Executive Board appointed Sir Ali
Tewfik Shousha Pasha as Regional Director for the Eastern Mediterra-
nean, for five years, beginning t July 1949. According to Article 52 of the
WHO Constitution. “The head of the regional office shall be the Regional
Director . . .”.

Resolution EB3.R30 appears to me to have been the instrument that
decided on the location of the Regional Office, subject to certain condi-
tions. There had been an offer from the Egyptian Government placing the
site and buildings at Alexandria of the pre-existing Regional Sanitary
Bureau at the disposal of the new organization for nine years ; this offer,
according to the statement made by the Egyptian delegate at the First

51
121 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

Meeting of the Regional Committee for the Eastern Mediterranean, was
subject to the approval of the Egyptian Parliament. The offer was accepted
and the Executive Board decided to select Alexandria as the site of the
Regional Office, and approved its establishment subject to consultations
with the United Nations, its operations to commence in the near future.
This was one of the actions taken in resolution EB3.R30, which dealt with
the location of the Office.

The other action taken was the integration of the Alexandria Sanitary
Bureau within the Regional Office. It seems to me that the terminology of
the resolution is clear : what was integrated were “the functions” of the
Bureau. In other words, the previous functions of the Bureau were to be
performed in the future by the Regional Office, and for this purpose
the Government of Egypt transferred the Bureau’s files and records.
Although Article 54 of the WHO Constitution is not mentioned in
resolution EB3.R30, this seems to have been done in pursuance thereof,
even though Article 54 refers to “inter-governmental regional organi-
zations” and the Sanitary Bureau was an office of the Egyptian
Government.

I draw a distinction between these two actions, i.e., establishing the
location of the Regional Office and the integration of the Alexandria
Bureau with the Regional Office, because they have a different purpose.
The functions performed by the Alexandria Bureau and its files and
records could have been transferred, “integrated”, within the Regional
Office while at the same time the seat was nevertheless established in
another location than Alexandria.

The choice of the site of the Regional Office was subject to consultations
with the United Nations, which took place in May 1949, without objection
from the Administrative Committee on Co-ordination of the Economic
and Social Council (E/1340, pp. 13 f.).

The approval of the Egyptian Parliament was given in Law No. 66 of 29
May 1949, which approved the lease to the WHO of the land in Alexandria
occupied by the Quarantine Administration (i.e., the Alexandria Bureau)
which was in the public domain, for a nominal rent, to serve as the site of
the Regional Office (Journal officiel du Gouvernement egyptien, 6° année,
16 juin 1949, n° 81, p. 1).

The conditions laid down by Egypt and the WHO were thus fulfilled at
the end of May 1949.

Here, it is worth while to compare resolution EB3.R30 with the decisions
taken in connection with the establishment of other WHO regional orga-
nizations and sites of regional offices. There are various types of resolu-
tion.

A comparison of the decisions taken by the Executive Board regarding
the sites of various regional offices shows that in two cases, Manila and
Copenhagen, approval was made subject to the conclusion of a host
agreement, which was not the case with respect to Alexandria or the other
offices.

52
122 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

My conclusions from these facts are the following :

(1) there was an offer from the Egyptian Government to the WHO of a
site and building at Alexandria for the Eastern Mediterranean Regional
Office, subject to the approval of the Egyptian Parliament ;

(2) this offer was accepted by the WHO, subject to consultations with
the United Nations ;

(3) both conditions were fulfilled in May 1949 ;

(4) the Egyptian Government integrated the functions of the Alexan-
dria Sanitary Bureau with the Eastern Mediterranean Regional Organiza-
tion and transferred its files and records to the latter ;

(5) the Office commenced operations in July 1949, with a budget, a staff
and a Director ; and

(6) the establishment of the seat of the Regional Office in Alexandria
was not made subject to the conclusion of a host agreement.

Therefore, the Regional Office had already been factually and juridi-
cally established in its site in Alexandria since 1949, two years before the
signature of the 1951 Agreement, and its settlement was not linked to the
conclusion of the host agreement. Consequently, the facts seem to point to
an interpretation of the terms of that treaty to the effect that its text
presupposed that the Regional Office was already established in Alexan-
dria.

I find nothing in the text of the 1951 Agreement, in its context, or in its
object and purpose to show that it dealt with the establishment of the seat
of the Regional Office or its removal. On the contrary, the circumstances
previous to its conclusion disclose a prior agreement on this question of the
site of the Office. I interpret the 1951 Agreement as a treaty which deals
with privileges, immunities and facilities and not with the seat or removal
of the Regional Office.

I do not attach legal importance to the description by some of the 1951
Agreement as a “host” or “headquarters” agreement despite the fact that
the title under which it was registered ! with the United Nations was :
“Agreement between the World Health Organization and the Government
of Egypt for the purposes of determining the privileges, immunities and
facilities to be granted in Egypt by the Government to the Organization, to
the representatives of its Members and toits experts and officials, signed at
Cairo, on 25 March 1951.” What is important is the content of the treaty
and what rights and obligations were assumed by virtue of that instrument.
I cannot deduce from the mere labelling of the 1951 Agreement as a “host”
or “headquarters” agreement that the location of the office in Alexandria
forms part of its provisions. It is true, as I have said before, that most of the

! According to Article 8, paragraph 1 (5), of the Regulations for Registration of
Treaties and International Agreements, approved by General Assembly resolution 97
(D) of 14 December 1946, the Register shall comprise, inter alia, a record of : “The title
given to the instrument by the parties.”

53
123 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

provisions of the 1951 Agreement are based on the maintenance of the
Office in Egypt, but this does not mean that the parties agreed in 1951 that
the Office was to be located in Alexandria ; that had already been agreed in
1949. It has been contended that the 1951 Agreement integrates and
displaces any prior understanding and the proof of this assertion is said to
lie in a statement made by Mr. Zarb, a member of the Secretariat, when he
stated in the Fourth World Health Assembly that :

“although the Organization thus enjoyed the most courteous treat-
ment, it would be highly desirable for such treatment to be accorded
de jure and not only de facto” (WHO, Official Records, No. 35,
p. 315).

I interpret this statement, where Mr. Zarb refers to “treatment”, to refer
to the privilege of temporary exemption from customs duties already
enjoyed by the Office, on the basis of the unilatera! decision adopted by
Egypt and communicated by the Ministry of Public Health to the Director
on 23 June 1949. On the other hand, I cannot see, explicitly or implicitly, in
any of the provisions of the 1951 Agreement an intention to integrate or
displace any prior understanding.

To my mind, the Regional Office was established at Alexandria by an
agreement between Egypt and the WHO, which was reached through a
series of successive acts which progressively expressed the will of both
parties to locate the Office in Alexandria and which culminated in reso-
lution EB3.R30, the approval of the Egyptian Parliament signified in Law
No. 66 and the non-opposition of the United Nations to the choice of
Alexandria.

It is well known that international law does not impose any given form
for the conclusion of an agreement, provided that there is sufficient evi-
dence of the intention of the parties to create rights and obligations, i.e., to
produce legal effects. There is no legal distinction between formal and
informal agreements, because the validity of a treaty does not depend on
the adoption of any form ; it therefore is up to the parties to choose such
form as they think fit for assuming international obligations.

There was, of course, no formal agreement, in 1949, selecting Alexandria
as the site of the Regional Office, but the common will of the WHO and
Egypt to such effect was very clearly expressed in successive acts of one and
the other party, which together constitute an international binding engage-
ment. I see no reason to consider these engagements as not producing
contractual legal effects ; effects which were not subject to the conclusion
of any other agreement.

The problem that the Court faces in Question | is simply whether the
1951 Agreement does or does not provide for the location or removal of the
Alexandria Office, because Section 37 laid down a procedure for the
revision and potential denunciation of the “present Agreement”. Since I

54
124 INTERPRETATION OF AGREEMENT (SEP. OP. RUDA)

find nothing in the 1951 Agreement that refers to these subjects, which had
already been dealt with in a previous agreement in 1949, I am forced to
conclude that Section 37 is not applicable “in the event that either party to
the Agreement wishes to have the Regional Office transferred from the
territory of Egypt”.

But I think that a simple negative answer to Question 1 could lead to
misleading legal conclusions, because, as the Court says, a rule of inter-
national law “does not operate in a vacuum, it operates in relation to facts
and in the context of a wider framework of legal rules of which it forms
only a part”. Moreover, I see the role of the Court in advisory proceedings
as giving the organ or organization that has requested an opinion the
maximum possible legal assistance within the margin of the true legal
issues before the Court. For these reasons, I believe that it is necessary,
after having found that Question | should be answered in the negative, to
go into other rules provided for in general international law and the
agreements in force between the WHO and Egypt, which determine the
obligations incumbent upon them should either of them desire a transfer of
the Regional Office.

As I have stated several times before, I am of the opinion that there was,
in 1949, an informal agreement, with full legal effects, on the selection of
Alexandria as the site of the Regional Office. This agreement, although it
has no outright denunciation clause, is, under the law of treaties, the kind
of agreement which is subject to denunciation, because there is no obli-
gation on the part of the Organization to remain in a given place, and,
reciprocally, the host State is not obliged to keep an international orga-
nization or any of its branches on its territory without its consent.

Therefore, there is no rule that could impede the WHO and Egypt, if
either of them so wish, to bring about the removal of the Regional Office
from Alexandria through unilateral action.

But this transfer could not be carried out without taking into account the
legitimate interests of the other side. For this reason, the WHO and Egypt,
as the Court has stated in paragraph 49 and in the operative part of the
Advisory Opinion, should consult each other in good faith and negotiate
the conditions and modalities of the transfer, bearing in mind that a
reasonable period of time should be allowed for the removal, because the
orderly termination of the operations of the Regional Office should be the
paramount consideration to be taken into account.

(Signed) J. M. RUDA.

55
